Exhibit 10.1

JOURNAL COMMUNICATIONS, INC.
2003 EMPLOYEE STOCK PURCHASE PLAN
as amended and restated through May 3, 2007

        The following constitute the provisions of the Journal Communications,
Inc. 2003 Employee Stock Purchase Plan, as amended.

        1. Purpose. The purpose of the Plan is to provide employees of the
Company with an opportunity to purchase Class B Common Stock of the Company
through accumulated payroll deductions. It is the intention of the Company to
have the Plan qualify as an “Employee Stock Purchase Plan” under Section 423 of
the Internal Revenue Code of 1986, as amended. The provisions of the Plan,
accordingly, shall be construed so as to extend and limit participation in a
manner consistent with the requirements of that section of the Code.

        2. Definitions.

  (a) “Board” shall mean the Board of Directors of the Company.


  (b) “Code” shall mean the Internal Revenue Code of 1986, as amended.


  (c) “Class B Common Stock” shall mean the Class B Common Stock of the Company,
par value $.01 per share.


  (d) “Company” shall mean Journal Communications, Inc., formerly named The
Journal Company.


  (e) “Compensation” shall mean basic wages, earnings and commissions plus any
salary deferrals made by the Employee under a plan maintained pursuant to IRC
ss.401(k), 125 or 132(f) but excluding all of the following; overtime pay,
bonuses and all other cash remuneration paid by the Company or any Subsidiary.


  (f) “Employee” shall mean any individual who is a common law employee of the
Company or any Subsidiary. For purposes of the Plan, the employment relationship
shall be treated as continuing intact while the individual is on sick leave or
other leave of absence approved by the Company or any Subsidiary. Where the
period of leave exceeds 90 days and the individual’s right to reemployment is
not guaranteed either by statute or by contract, the employment relationship
shall be deemed to have terminated on the 91st day of such leave.


  (g) “Enrollment Date” shall mean the first day of each Offering Period.


  (h) “Exercise Date” shall mean the last day of each Offering Period.


  (i) “Fair Market Value” shall mean, as of any date, the fair market value of
the Class B Common Stock.


  (j) “Offering Periods” shall mean the periods of approximately six (6) months
commencing on the first Trading Day on or after January 1 and July 1 of each
year and terminating on the last Trading Day in the periods ending six months
later. The duration and timing of Offering Periods may be changed pursuant to
Section 4 of this Plan.


  (k) “Plan” shall mean this Employee Stock Purchase Plan.


  (l) “Purchase Date” means the date on which shares of Class B Common Stock are
purchased.


--------------------------------------------------------------------------------

  (m) “Purchase Price” shall mean an amount equal to 85% or more (as determined
by the Committee) of the Fair Market Value of a share of Class B Common Stock on
the Exercise Date.


  (n) “Reserves” shall mean the number of shares of Class B Common Stock which
have been authorized for issuance under the Plan but not yet been purchased.


  (o) “Subsidiary” shall mean a corporation, domestic or foreign, of which not
less than 50% of the voting shares are held by the Company or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company or a Subsidiary.


  (p) “Trading Day” shall mean a day on which national stock exchanges and the
Nasdaq system are open for trading.


        3. Eligibility.

        (a)     Any Employee of the Company or any Subsidiary shall be eligible
to participate in the Plan.

        (b)     Any provisions of the Plan to the contrary notwithstanding, no
Employee shall be eligible under the Plan (i) to the extent that, immediately
after a purchase, such Employee (or any other person whose stock would be
attributed to such Employee pursuant to Section 424(d) of the Code) would own
capital stock of the Company and/or hold outstanding options to purchase such
stock possessing five percent (5%) or more of the total combined voting power or
value of all classes of the capital stock of the Company or of any Subsidiary,
or (ii) to the extent that his or her rights to purchase stock under all
employee stock purchase plans of the Company and its subsidiaries accrues at a
rate which exceeds Twenty-Five Thousand Dollars ($25,000) worth of stock
(determined at the fair market value of the shares on the first day of each
Offering Period) for each calendar year in which such purchase right is
outstanding at any time.

        4. Offering Periods. The Plan shall be implemented by consecutive,
overlapping Offering Periods with a new Offering Period commencing on the first
Trading Day on or after January 1 and July 1 each year, or on such other date as
the Board shall determine, and continuing thereafter until terminated in
accordance with Section 20 hereof, provided, however, that the first Offering
Period under the Plan shall commence with the first Trading Day on or after the
date on which the Securities and Exchange Commission declares the Company’s
Registration Statement effective and ending on the last Trading Day of 2003. The
Board shall have the power to change the duration of Offering Periods (including
the commencement dates thereof) with respect to future offerings without
shareholder approval if such change is announced at least five (5) days prior to
the scheduled beginning of the first Offering Period to be affected thereafter.

        5. Participation.

        (a)     An eligible Employee may become a participant in the Plan by
completing a subscription agreement authorizing payroll deductions and filing it
with the Company’s or a Subsidiary’s payroll office prior to the applicable
Enrollment Date.

        (b)     Payroll deductions for a participant shall commence with the
first payroll following the Enrollment Date and shall end on the last payroll in
the Offering Period to which such authorization is applicable, unless sooner
terminated by the participant as provided in Section 10 hereof.

        6. Payroll Deductions.

        (a)     At the time a participant files his or her subscription
agreement, he or she shall elect to have payroll deductions made on each pay
date during the Offering Period. The participant shall designate a payroll
deduction either (i) in any whole dollar amount, or (ii) in a amount not
exceeding fifteen percent (15%) of the Compensation which he or she receives on
each pay date during the Offering Period (or such lesser percentage as is
determined by the Committee). The Committee may also limit the amount of Class B
Common Stock a participant may purchase under this Plan in any calendar year.

2

--------------------------------------------------------------------------------

        (b)     All payroll deductions made for a participant shall be credited
to his or her account under the Plan and shall be withheld in whole dollars or
percentages only. A participant may not make any additional payments into such
account.

        (c)     A participant may discontinue his or her participation in the
Plan as provided in Section 10 hereof. A participant may increase or decrease
the rate of his or her payroll deductions once during the Offering Period by
completing or filing with the Company or a Subsidiary a new subscription
agreement authorizing a change in payroll deduction rate. The change in rate
shall be effective with the first full payroll period following five (5)
business days after the Company’s or a Subsidiary’s receipt of the new
subscription agreement unless the Company or the Subsidiary elects to process a
given change in participation more quickly. A participant’s subscription
agreement shall remain in effect for successive Offering Periods unless
terminated as provided in Section 10 hereof.

        (d)     Notwithstanding the foregoing, to the extent necessary to comply
with Section 423(b)(8) of the Code and Section 3(b) hereof, a participant’s
payroll deductions or purchases may be decreased to zero dollar ($0) or zero
percent (0%) at any time during an Offering Period and recommence when feasible.

        (e)     At the time some or all of the Company’s Class B Common Stock
issued under the Plan is disposed of, the participant must make adequate
provision for the Company’s federal, state, or other tax withholding
obligations, if any, which arise upon the exercise of the option or the
disposition of the Class B Common Stock. At any time, the Company or Subsidiary
may, but shall not be obligated to, withhold from the participant’s Compensation
the amount necessary for the Company or Subsidiary to meet applicable
withholding obligations, including any withholding required to make available to
the Company or any Subsidiary any tax deductions or benefits attributable to
sale or early disposition of Class B Common Stock by the Employee. The
participant shall notify the Company of any disposition of Class B Stock less
than two years after the purchase right with respect to such Class B Common
Stock was granted or less than one year after the transfer of such Class B
Common Stock to such participant.

        7. Grant of Purchase Right. On the Enrollment Date of each Offering
Period, each eligible Employee participating in such Offering Period shall be
granted the right to purchase on the Exercise Date of such Offering Period (at
the applicable Purchase Price) up to a number of shares of the Company’s Class B
Common Stock determined by dividing such Employee’s payroll deductions
accumulated prior to such Exercise Date and retained in the participant’s
account as of the Exercise Date by the applicable Purchase Price; provided that
in no event shall an Employee be permitted to purchase shares in an amount which
exceeds the limitations set forth in Sections 3(b) and 13 hereof. Exercise of
the purchase right shall occur as provided in Section 8 hereof unless the
participant has withdrawn pursuant to Section 10 hereof. The purchase right
shall expire on the last day of the Offering Period.

        8. Exercise of Purchase Right. Unless a participant withdraws from the
Plan as provided in Section 10 hereof, his or her purchase right for the
purchase of shares shall be exercised automatically on each Exercise Date, and
the maximum number of full shares subject to option shall be purchased for such
participant at the applicable Purchase Price with the accumulated payroll
deductions in his or her account. No fractional shares shall be purchased; any
payroll deductions accumulated in a participant’s account which are not
sufficient to purchase a full share shall be retained in the participant’s
account for the subsequent Offering Period, subject to earlier withdrawal by the
participant as provided in Section 10 hereof. Any other monies left over in a
participant’s account after the Exercise Date shall be returned to the
participant. During the participant’s lifetime, a participant’s right to
purchase shares hereunder is exercisable only by him or her.

3

--------------------------------------------------------------------------------

        9. Delivery. As promptly as practicable after the end of each Offering
Period, the Company shall arrange for the delivery to each participant of a
certificate representing the shares purchased during such Offering Period or
shall record the shares purchased on a noncertificated basis on a book entry
account maintained by the Company’s transfer agent.

        10. Withdrawal. A participant may withdraw all but not less than all the
payroll deductions credited to his or her account and not yet used to exercise
his or her purchase right under the Plan at any time by giving written notice to
the Company or a Subsidiary. All of the participant’s payroll deductions
credited to his or her account shall be paid to such participant as soon as
administratively feasible after receipt of notice of withdrawal and such
participant’s purchase right for the Offering Period shall be automatically
terminated and no further payroll deductions for the purchase of shares shall be
made for such Offering Period. If a participant withdraws from an Offering
Period, such participant may not participate in the Plan during the next
succeeding Offering Period. Payroll deductions for any subsequent offering
periods shall not resume unless the participant delivers to the Company or a
Subsidiary a new subscription agreement.

        11. Termination of Employment. Upon a participant’s ceasing to be an
Employee, for any reason, such participant’s subscription agreement shall
continue through the last date on which the Employee is paid and shall then
terminate and any payroll deductions not used to purchase Class B Common Stock
shall be distributed to the Employee in cash.

        12. Interest. No interest shall accrue on the payroll deductions of a
participant in the Plan.

        13. Stock.

        (a)     The maximum number of shares of Class B Common Stock which shall
be made available for sale under the Plan shall be three million (3,000,000)
shares, subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 hereof. If, on a given Purchase Date, the number of
shares to be purchased exceeds the number of shares then available under the
Plan, the Company shall make a pro rata allocation of the shares remaining
available for purchase in as uniform a manner as shall be practicable and as it
shall determine to be equitable.

        (b)     The participant shall have no interest or voting right in shares
until such shares are purchased.

        (c)     Share certificates to be delivered to a participant under the
Plan shall be registered in the name of the participant or in the name of the
participant and his or her spouse.

        14. Administration. The Plan shall be administered by the Board or a
committee of members of the Board appointed by the Board. The Board or its
committee shall have full and exclusive discretionary authority to construe,
interpret and apply the terms of the Plan, to determine eligibility and to
adjudicate all disputed claims filed under the Plan. Every finding, decision and
determination made by the Board or its committee shall, to the full extent
permitted by law, be final and binding upon all parties.

        15. Designation of Beneficiary

        (a)     A participant may file a written designation of a beneficiary
who is to receive any shares and cash, if any, from the participant’s account
under the Plan in the event of such participant’s death subsequent to a Purchase
Date but prior to delivery to such participant of such shares and cash.

        (b)     Such designation of beneficiary may be changed by the
participant at any time by written notice. In the event of the death of a
participant and in the absence of a beneficiary validly designated under the
Plan who is living at the time of such participant’s death, the Company shall
deliver such shares and/or cash to the executor or administrator of the estate
of the participant, or if no such executor or administrator has been appointed
(to the knowledge of the Company), the Company, in its discretion, may deliver
such shares and/or cash to the spouse or to any one or more dependents or
relatives of the participant, or if no spouse, dependent or relative is known to
the Company, then to such other person as the Company may designate.

4

--------------------------------------------------------------------------------

        16. Transferability. Neither payroll deductions nor any rights to
receive shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 11 hereof by the participant). Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect.

        17. Reports. Individual accounts shall be maintained for each
participant in the Plan. Statements of account shall be given to participating
Employees at least annually, which statements shall set forth the amounts of
payroll deductions, the Purchase Price, the number of shares purchased and the
remaining cash balance, if any.

        18. Holding Period. The Board may require a participant to hold all or
part of the Class B Common Stock acquired through this Plan for a specific
period of time and obligate the participant to sell such Class B Common Stock
back to the Company at its original Purchase Price if such holding requirement
is not satisfied.

        19. Adjustments Upon Changes in Capitalization, Dissolution Liquidation,
Merger or Asset Sale.

        (a)     Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the Reserves, the maximum number of shares each
participant may purchase, as well as the price per share shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Class B Common Stock of the Company (including both Class A or Class B
Common Stock) resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of such, or any other increase or decrease in
the number of shares of stock effected without receipt of consideration by the
Company; provided, however, that conversion of any convertible securities of the
Company shall not be deemed to have been “effected without receipt of
consideration”. Such adjustment shall be made by the Board, whose determination
in that respect shall be final, binding and conclusive. Except as expressly
provided herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Class B Common Stock subject to an option.

        (b)     Merger or Asset Sale. In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, the successor corporation or a parent or
subsidiary of the successor corporation may assume the Plan. In the event that
the successor corporation refuses to assume the Plan, the Plan shall terminate.

        20. Amendment or Termination.

        (a)     The Board of Directors of the Company may at any time and for
any reason terminate or amend the Plan. To the extent necessary to comply with
Section 423 of the Code (or any successor rule or provision or any other
applicable law, regulation or stock exchange rule), the Company shall obtain
shareholder approval in such a manner and to such a degree as required.

        (b)     Without shareholder consent and without regard to whether any
participant rights may be considered to have been “adversely affected,” the
Board (or its committee) shall be entitled to permit payroll withholding in
excess of the amount designated by a participant in order to adjust for delays
or mistakes in the Company’s or a Subsidiary’s processing of properly completed
withholding elections, establish reasonable waiting and adjustment periods
and/or accounting and crediting procedures to ensure that amounts applied toward
the purchase of Class B Common Stock for each participant properly correspond
with amounts withheld from the participant’s Compensation, and establish such
other limitations or procedures as the Board (or its committee) determines in
its sole discretion advisable which are consistent with the Plan.

5

--------------------------------------------------------------------------------

        21. Notices. All notices or other communications by a participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.

        22. Conditions Upon Issuance of Shares. Shares shall not be issued
unless the issuance and delivery of such shares shall comply with all applicable
provisions of law, domestic or foreign, including, without limitation, the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended the rules and regulations promulgated thereunder, and the requirements
of any stock exchange or system upon which the shares may then be listed, and
shall be further subject to the approval of counsel for the Company with respect
to such compliance.

        The Company may require the person exercising such purchase right to
represent and warrant at the time of any such exercise that the shares are being
purchased only for investment and without any present intention to sell or
distribute such shares if, in the opinion of counsel for the Company, such a
representation is required by any of the aforementioned applicable provisions of
law.

        23. Term of Plan. The Plan shall become effective upon the earlier to
occur of its adoption by the Board of Directors or its approval by the
shareholders of the Company. It shall continue in effect for a term of ten (10)
years unless sooner terminated under Section 20 hereof.







6